DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benoit Malouin on February 12, 2021.
The application has been amended as follows: 
Claims:
1.	(Currently amended) A turboprop or turboshaft engine comprising: an output drive shaft having a front end configurable to drivingly engage a rotatable load; a low pressure (LP) spool and a high pressure (HP) spool rotatable independently of one another about a central axis, the LP spool having an LP compressor and an LP turbine, the LP turbine drivingly engaged to the output drive shaft via a reduction gear box (RGB), the HP spool having an HP turbine and an HP compressor; the turboprop or turboshaft engine further comprising an accessory gear box (AGB) and a tower shaft drivingly connecting the AGB to the HP spool, the AGB is disposed on the turboprop or turboshaft engine so that the central axis extends through the AGB, wherein the LP compressor is axially positioned between the HP compressor and the AGB.

2.	(Currently amended) The turboprop or turboshaft engine defined in claim 1, wherein the LP compressor is disposed forward of an air inlet along a direction of travel of the turboprop or turboshaft engine and in fluid communication with the air inlet, the AGB being disposed aft of the air inlet.

(Currently amended) The turboprop or turboshaft engine defined in claim 2, wherein the LP turbine is disposed forward of the LP compressor, the HP compressor is disposed forward of the LP compressor and in fluid communication therewith to receive pressurized air therefrom, the HP turbine is disposed forward of the HP compressor, the HP turbine is disposed aft of the LP turbine and in fluid communication therewith; and wherein the extends forwardly therefrom the LP turbine, the output drive shaft configurable to drivingly engage [[a]] the rotatable load disposed forward of the LP turbine.

5.	(Currently amended) The turboprop or turboshaft engine defined in claim 1, wherein the AGB is mounted in-line to an axially facing surface of a casing of the turboprop or turboshaft engine.

6.	(Currently amended) The turboprop or turboshaft engine defined in claim 5, wherein the AGB is centered relative to the central axis of the turboprop or turboshaft engine.

13.	(Currently amended) A reverse flow gas turbine engine comprising:

an output drive shaft having a front end configurable to drivingly engage a rotatable load;

a low pressure (LP) spool rotatable about an engine axis and including an LP turbine drivingly engaged to the output drive shaft, and an LP compressor drivingly connected to the LP turbine, the LP turbine disposed forward of the LP compressor relative to a front end of the output drive shaft; and

a high pressure (HP) spool rotatable about the engine axis independently of the LP spool, the HP spool including an HP turbine and an HP compressor drivingly engaged to an HP shaft, the HP compressor 

a tower shaft mechanically coupled to the HP spool;

an accessory gearbox (AGB) disposed aft of the LP compressor, the engine axis extending through the AGB; and

an AGB drive shaft having a first end mechanically coupled to the tower shaft and a second end mechanically coupled to the AGB;

wherein the LP spool has an LP compressor shaft extending along the engine axis aft of the LP compressor, the LP compressor shaft in driving engagement with the AGB.

29.	(Currently amended) The multi-spool gas turbine engine defined in claim 27, wherein the at least one accessory comprises a first accessory and a second accessory, and wherein the first accessory and the second accessory are respectively drivingly connected to the central drive input and the other drive input.

Allowable Subject Matter
Claims 1-29 are allowed in view of the amendment filed on January 27, 2021; the Terminal Disclaimer filed on February 12, 2021; and the above Examiner’s Amendment.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY NG/               Examiner, Art Unit 3741   

/EHUD GARTENBERG/               Supervisory Patent Examiner, Art Unit 3741